DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Response to Amendment
The objections to claim 20 is withdrawn in view of the amendments to claim 20.
Examiner acknowledges the amendments to the claims received on 4/19/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 11 and Fig. A in the filing on 4/19/2022 that in the cited prior art, Solomon, “the sensitivity of movement is not changed because the first distance and the second distance are the same” in claim 1.
Response to Argument 1: Respectfully, Solomon teaches the sensitivity of movement is changed because the first distance and the second distance are different.  Solomon Fig. 3b teaches a distance d from the screen.  Solomon’s distance d is a perpendicular distance from the screen.  Solomon’s distance is being perpendicular is emphasized as the distance d is to the right side of the figure.  In contrast, Applicant’s Fig. A  shows two users at two positions, both at a radius of 3m from the center of a screen.  Applicant’s distance of 3m depicts a radius from the center of the screen.  Two different positions with the same radius have different perpendicular distances to the screen.  Two different perpendicular distances from the screen in Solomon reduces the sensitivity of the cursor.  

Argument 2: Applicant argues on page 12 and Fig. C that in the cited prior art, Solomon, “the sensitivity of movement is not changed because the first distance and the second distance are the same” in claim 1.

Response to Argument 2: Respectfully, Solomon teaches the sensitivity of movement is changed because the viewing angle of the two users are different.  Applicant’s Fig. C, shows two users at the same perpendicular distance away from the screen, one on the right, the other on the left.  Both users point to the right-most edge of the screen.  The angle that forms with respect to the two users is different.  Solomon Fig. 5a calculates a viewing angle and sensitivity reduction factor (SRF) as a ratio of the viewing angle.  Thus, the sensitivity is changed when the viewing angle is changed.  

Argument 3: Applicant argues on page 12-13 and Fig. D that in the cited prior art, Solomon, “the sensitivity of movement is not changed because the distance is not changed” in claim 1.
Response to Argument 3: Respectfully, Applicant’s Fig. D shows a user in 1 position.  However, claims 1 and 21 only limit the user from moving closer or further from the screen in the perpendicular direction.  The claims do not limit the user from moving left or right.  Since the claims allow a user to move left or right, Solomon teaches changing the SRF based on the viewing angle.  See Response to Argument 2.  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 4/19/2022 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 12, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al., Patent Application Publication number US 20160334884 A1, (hereinafter “Solomon”), in view of Okuno et al., Patent Application Publication number US 20160239096 A1 (hereinafter “Okuno”).
Claim 1:  Solomon teaches “An information processing device comprising at least one processor (i.e. computer 22, positioning circuitry 25, target generator 23, and other functions involved in the generation of the images and positioning targets displayed at graphics display 20, will include the appropriate program memory in the form of computer-readable media storing computer program instructions that, when executed by its processing circuitry [Solomon 0032]) configured to: 
obtain a user-indicated position on a screen (i.e. speaker SPKR may "draw" or "write", using pointing device 10 (movement, clicks, drags, etc.) to actively draw content as annotations to the displayed content or on a blank screen [Solomon 0028] note: Solomon teaches a cursor position); 
wherein the user-indicated position is indicated by an object which is directed toward the screen by a user (i.e. speaker SPKR carries out this interaction by way of pointing device 10, which is capable of… interacting with a pointed-to (or aimed-at) target location at that image [Solomon 0027]… movements of the hand… are necessary to effect small movement on the display [Solomon 0038] note: Solomon teaches a pointing device as well as a hand as an object directed toward a screen); 
obtain the user's position (i.e. distances d from display 20 by translating a larger (and thus more controllable) hand and device movement to a smaller (and thus more precise) movement of the cursor at the display [Solomon 0042, Fig. 3b element d] note: user’s position is equivalent to the device position); 
obtain a position which is located on the screen which is at a point where a line from the user to the position is perpendicular to the screen (i.e. the distance of pointing device 10 from display 20 [Solomon 0044] note: to measure the distance from the pointing device to the display, the device would require a point on the screen where a line from the user to the screen is perpendicular);
obtain an angle generated by the position, the user's position and the user-indicated position wherein the user's position is the vertex of the angle (i.e. this physically aimed-at location will be referred to as the "point-to location"…"cursor position" [Solomon 0044] note: Solomon 0044 teaches a direct line from the pointing device to the location on the screen that the pointer is aiming at, or cursor position.  This line is a hypotenuse of a triangle generated with the line from the pointing device (a), the distance of the pointing device from the screen (b), and the cursor position (c).  Thus, Solomon at least implies an angle);

    PNG
    media_image1.png
    192
    600
    media_image1.png
    Greyscale

obtain an input position on the screen corresponding to a current position of the object directed toward the screen by the user (i.e. translating a… hand and device movement to a… movement of the cursor at the display [Solomon 0042, Fig. 3a]), and reducing a movement amount of the input position with respect to an operation amount (i.e. to reduce the sensitivity of the positioning operation at increasing distances d from display 20 by translating a larger (and thus more controllable) hand and device movement to a smaller (and thus more precise) movement of the cursor at the display, while still providing a natural sense of cursor movement to the user [Solomon 0042]) based on the obtained angle when the user has moved the object (from above, an angle exists from the distance of the pointing device from the screen, the user’s position, and the cursor position.  A user walking away from the screen increases the distance, which changes the angle.  It is noted that “when the user has moved the object” includes walking further from the screen.  It is noted that “based” is a broad term that means a point from which something can develop.  Thus, walking away is a cursor movement, which increases the distance, which changes the angle, all of which reduces cursor movement.  See Examiner’s drawing, below),

    PNG
    media_image2.png
    356
    886
    media_image2.png
    Greyscale
 said reducing a movement amount being continuous so that the input position can be located at any point on the screen (i.e. a "cursor"… free-form figure such as a line or text being "written" by way of pointing device 10 (e.g., in a "white board" application of the interactive display system)… the movement of the point-to location of pointing device 10 will control movement of the cursor position at display 20 at a sensitivity that varies with the distance of pointing device 10 from display 20, so as to provide a natural sense of cursor movement to the user [Solomon 0044] note: free-form and writing text indicate the reduction of movement is continuous); and 
execute predetermined processing based on the input position (i.e. a "cursor"… free-form figure such as a line or text being "written" by way of pointing device 10 (e.g., in a "white board" application of the interactive display system)… the movement of the point-to location of pointing device 10 will control movement of the cursor position at display 20 at a sensitivity that varies with the distance of pointing device 10 from display 20, so as to provide a natural sense of cursor movement to the user [Solomon 0044]).”
While Solomon at least implies the angle, Okuno specifically teaches “obtain an angle generated by the position, the user's position and the user-indicated position wherein the user's position is the vertex of the angle.”
Okuno teaches “obtain the user's position (i.e. angle calculator configured to calculate a second remote control direction angle made by the direction perpendicular to the display and a direction obtained by projecting the remote control direction to the vertical plane… a distance from the camera to the remote controller [Okuno 0064] note: remote is held by a user, thus the remote’s position is the user’s position); 
obtain a position which is located on the screen which is at a point where a line from the user to the position is perpendicular to the screen (i.e. CO perpendicular to the screen of the TV 100 as shown in FIG. 9 [Okuno 0109, Fig. 9] note: a user’s position includes a foot.  Instant application Fig. 3 indicates that foot position, S, is simply a point on the x-axis perpendicular from the user to the display); 
obtain an angle (i.e. a reference angle AC of FIG. 9 from a difference between the reference direction CO and the remote control direction COM [Okuno 0110]) generated by the position (Okuno Fig. 9 “CO”), the user's position (Okuno Fig. 9 shows the position of the circular end of the remote from which CO and COM originate) and the user-indicated position wherein the user's position is the vertex of the angle (i.e. a direction currently-being output by the direction sensor 22… of the remote controller 200 will be referred to the remote control direction COM [Okuno 0109, Fig. 9]) (It is noted from instant application Fig. 3 that both the perpendicular position and the indicated position originate from the user’s position.  Likewise, Okuno Fig. 9 shows that both the CO and COM originate from the position of the remote);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Solomon to specifically disclose the feature to obtain an angle generated by a user’s perpendicular position and the pointed position as disclosed by Okuno.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “provides precisely making the pointing direction of a remote controller almost match with a pointer position on the screen of a display by mounting a camera on the display [Okuno 0023].”

Claim 6:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon teaches “wherein the at least one processor obtains the input position based on a change in a relative position of the object to the user when the user moves the object (i.e. small movements of the hand and the pointing device translate into large movement on the display [Solomon 0038] note: the distance a cursor moves relative to the distance a hand is moved also depends on the relative position/distance of the user’s hand to the cursor.  For example, if the user moves his hand an inch and the user is near the cursor, the cursor moves an inch; if the user moves his hand an inch and the user is far from the cursor, the cursor moves a foot).”  

Claim 12:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon teaches “wherein the predetermined processing is image processing for making the input position identifiable on the screen (i.e. an interactive display system… includes a pointing device including functions for identifying an aimed-at location of a display, for example that is to correspond to a cursor position at the display… Upon movement of the pointing device to move the cursor, the cursor is moved on the display [Solomon 0014]).”

Claim 17: Solomon and Okuno teach an information processing method (i.e. method [Solomon 0010]) comprising steps to perform the operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.

Claim 18: Solomon and Okuno teach a non-transitory computer-readable information storage medium for storing a program that causes a computer (i.e. computer-readable media storing computer program instructions that, when executed by its processing circuitry [Solomon 0032]) to perform the operations corresponding to the device of claim 1, therefore it is rejected under the same rationale. 

Claim 20:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon teaches “wherein the at least one processor reduces the movement amount to a smaller extent when the angle is smaller (i.e. if pointing device 10 is relatively close to display 20, its field of view will be relatively small, and may include only a single positioning target that appears to be relatively large within the image captured by pointing device. In this case, positioning circuitry 25 can deduce that pointing device 10 is only a short distance away from display 20 [Solomon 0048] note: a smaller field of view generates a smaller angle), and suppress the movement amount to a larger extent when the angle is larger (i.e. Conversely, if pointing device 10 is relatively far away from display 20, its field of view will be larger and may include multiple positioning targets that appear to be relatively small within the images captured by pointing device 10, in which case positioning circuitry 25 can deduce that pointing device 10 is relatively far from display 20 [Solomon 0048] note: a larger field of view generates a larger angle) (i.e. these SRFs [sensitivity reduction factor] will tend to increase with the range of pointing device 10 from display 20, such that the further that the user is from display 20, the less sensitive [in other words, more motion reducing] the system will be to movement of pointing device 10 [Solomon 0058]).”

Claim 21:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon teaches “wherein the at least one processor reduces the movement amount when a distance between the user and the screen is not changed and the angle is changed (i.e. positioning circuitry 25 identifies viewing angles of display 20 at the range determined in process 42. In this embodiment, the viewing angles refer to the angular motion of pointing device 10 to move the point-to location (i.e., the location aimed-at by pointing device 10) from one edge of display 20 to the other; it is contemplated that viewing angles will be determined in process 44 for both the horizontal and vertical dimensions of display 20. In the example described above in which range determination process 42 involves the determination of the viewing angle θ, [Solomon 0052]… to determine a sensitivity reduction factor (SRF) in each of the horizontal and vertical dimensions. According to this embodiment, the SRF is calculated, for each dimension, as the ratio of the physical angle to the viewing angle in that dimension [Solomon 0055] note: When moving a person in the left/right, or X-coordinate direction, of a bird’s eye view of the system, the viewing angle changes {“the viewing angles refer to the angular motion of pointing device 10 to move the point-to location (i.e., the location aimed-at by pointing device 10) from one edge of display 20 to the other” [Solomon 0052]}.  For example, when a person stands in the front center of the screen and points at the right edge of the screen, the viewing angle may be 60 degrees.  As the person moves further and further left, (but not towards the screen) maintaining the pointer at the right edge of the screen, the viewing angle decreases to a smaller angle.  This fulfills the limitation where the distance between the user and the screen is not changed and the angle is changed.  Once the pointer starts to move in step 40-41, when the person is in the left position, the system calculates a new SRF (sensitivity reduction factor) based on the viewing angle).”  

Claims 2-5, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Takenaka Komuten, Japanese Patent Number JP2000222098A, as listed on Form-892 dated 2020-04-16 (hereinafter “Takenaka”).
Claim 2:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon teaches “reduces a movement amount of the input position when the user moves the object after the object transitions to the indicating state (i.e. a "cursor"… free-form figure such as a line or text being "written" by way of pointing device 10 (e.g., in a "white board" application of the interactive display system)… the movement of the point-to location of pointing device 10 will control movement of the cursor position at display 20 at a sensitivity that varies with the distance of pointing device 10 from display 20, so as to provide a natural sense of cursor movement to the user [Solomon 0044] note: the cursor position is calculated in response to the hand pointing movement, then the movement is reduced.  The movement of the cursor is after the user points at the screen, the indicating state).”
Solomon and Okuno are silent regarding “wherein the at least one processor:
obtains the current position of the object as the input position when the object transitions to an indicating state, in which the object points to the screen, from a non-indicating state, in which the object does not point to the screen.”
Takenaka teaches “wherein the at least one processor:
obtains the current position of the object as the input position (i.e. based on dimensional coordinates, as the direction in which the information inputting person 10 is pointing, determine the direction of extension of the imaginary line (see phantom line 54 in FIG. 12) [Takenaka pg. 15, 2nd para]) when the object transitions to an indicating state, in which the object points to the screen (i.e. the determination in step 218 is made… which can be determined to correspond to the hand of the information input person 10. In the position This can be realized by judging whether or not there is a portion protruding toward the display 12 viewed from the information input person 10 [Takenaka pg. 12, 5th para]… If the user raises his / her arm and turns his / her hand toward the display 12 as shown in FIG. 10B or 10C from the upright state shown in FIG. 10A, it is determined that the information input person 10 is performing the instruction operation [Takenaka pg. 12, 6th para, Fig. 10A-10C]), from a non-indicating state, in which the object does not point to the screen (i.e. from the upright state [non-pointing state] shown in FIG. 10A [Takenaka pg. 12, 5th-6th para]… if the determination in step 218 is negative, the reference point / feature point coordinate calculation processing ends without performing the calculation of the three-dimensional coordinates of the feature points [Takenaka pg. 12, 6th para through pg. 13, 1st para]),”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon and Okuno to include the feature of having the ability to toggle when to accept input as disclosed by Takenaka.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “an information input person can give various instructions to an information processing device or input various information without touching input devices such as a keyboard and a mouse. It will be possible, Operation for using the information processing apparatus can be simplified [Takenaka pg 3, 4th para].”

Claim 3:  Solomon, Okuno, and Takenaka teach all the limitations of claim 2, above.  Takenaka teaches “wherein the at least one processor:
obtains, as a reference position, the user-indicated position (i.e. step 160… based on dimensional coordinates, as the direction in which the information inputting person 10 is pointing, determine the direction of extension of the imaginary line (see phantom line 54 in FIG. 12) [Takenaka pg. 15, 2nd para]) when the object transitions to the indicating state from the non-indicating state (i.e. At step 158, it is determined whether or not the information input person 10 is performing an instruction operation based on the determination result at step 218 [Takenaka pg. 14, 4th para] note: from Fig. 6, we see that step 158 is a recursive step and once step 158 is satisfied (going from a non-indicating state to an indicating state) then step 160 is followed to obtain an indicated position), and.”  Solomon teaches “reduces a movement amount of the input position from the reference position based on the angle when the user moves the object after the object transitions to the indicating state (i.e. a "cursor"… free-form figure such as a line or text being "written" by way of pointing device 10 (e.g., in a "white board" application of the interactive display system)… the movement of the point-to location of pointing device 10 will control movement of the cursor position at display 20 at a sensitivity that varies with the distance of pointing device 10 from display 20, so as to provide a natural sense of cursor movement to the user [Solomon 0044] note: the cursor position is calculated in response to the hand pointing movement, then the movement is reduced.  The movement of the cursor is after the user points at the screen, the indicating state).”
One would have been motivated to combine Solomon, Okuno, and Takenaka, before the effective filing date of the invention because it provides the benefit where “an information input person can give various instructions to an information processing device or input various information without touching input devices such as a keyboard and a mouse. It will be possible, Operation for using the information processing apparatus can be simplified [Takenaka pg 3, 4th para].”

Claim 4:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon and Okuno are silent regarding “wherein the at least one processor:
obtains three-dimensional coordinates indicating a position of the object and three-dimensional coordinates indicating the user's position,
obtains the user-indicated position based on the three-dimensional coordinates of the object,
obtains the angle based on the three-dimensional coordinates of the user’s position, and
obtains the input position based on the three-dimensional coordinates of the object.”
Takenaka teaches “wherein the at least one processor:
obtains three-dimensional coordinates indicating a position of the object (i.e. positions (XA, YA) of the feature points PX on the [Fig. 12]A are… calculated. PX… a point or the like corresponding to the tip of a finger performing an operation pointing to the display… Of the height position can be determined to be equivalent to the hand [Takenaka pg. 13, para 2] note: three dimensions X, Y, and height) and three-dimensional coordinates indicating the user’s position (i.e. three-dimensional coordinates (x0, y0, z0) of the reference point P0 of the information inputting person 10 are determined [Takenaka pg. 12, 4th para, fig. 12] note: P0 corresponds to the back of the user’s head, which is a position of the user),
obtains the user-indicated position based on the three-dimensional coordinates of the object (i.e. Based on dimensional coordinates, as the direction in which the information inputting person 10 is pointing, determine the direction of extension of the imaginary line (see phantom line 54 in FIG. 12) connecting the reference point P0 and the feature point PX [Takenaka pg. 15, 2nd para, fig. 12] note: three-dimensional coordinates for P0 and PX are obtained.  The indicated position (cursor) is based on these coordinates, thus the indicated position’s three-dimensional coordinates are also obtained),
obtains the angle based on the three-dimensional coordinates of the user’s position (i.e. three-dimensional coordinates (x0, y0, z0) of the reference point P0 of the information inputting person 10 are determined [Takenaka pg. 12, 4th para, fig. 12] note: P0 corresponds to the back of the user’s head), and
obtains the input position based on the three-dimensional coordinates of the object (i.e. Based on dimensional coordinates, as the direction in which the information inputting person 10 is pointing, determine the direction of extension of the imaginary line (see phantom line 54 in FIG. 12) connecting the reference point P0 and the feature point PX [Takenaka pg. 15, 2nd para, fig. 12] note: three-dimensional coordinates for P0 and PX are obtained.  The indicated position (cursor) is based on these coordinates, thus the indicated position’s three-dimensional coordinates are also obtained).”  
One would have been motivated to combine Solomon, Okuno, and Takenaka, before the effective filing date of the invention because it provides the benefit where “an information input person can give various instructions to an information processing device or input various information without touching input devices such as a keyboard and a mouse. It will be possible, Operation for using the information processing apparatus can be simplified [Takenaka pg 3, 4th para].”

Claim 5:  Solomon and Okuno teach all the limitations of claim 1, above.  
Solomon and Okuno are silent regarding “wherein 
the user-indicated position is a position on the screen and is determined by a direction from a position of a head of the user to the position of the object, and 
the angle is of the head of the user with respect to the user-indicated position.”
Takenaka teaches “wherein
the user-indicated position is a position on the screen (point S in FIG. 12) and is determined by a direction from a position of a head of the user (P0 in Fig. 12) to the position of the object (PX in Fig. 12) (i.e. The coordinates (plane coordinates) of the intersection (see point S in FIG. 12) of the plane including the display surface of the display 12 and the virtual line are calculated [Takenaka pg. 15, 2nd para, fig. 12]), and
the angle is of the head of the user with respect to the user-indicated position (i.e. three-dimensional coordinates (x0, y0, z0) of the reference point P0 of the information inputting person 10 are determined [Takenaka pg. 12, 4th para, fig. 12A] note: P0 corresponds to the back of the user’s head).”  
One would have been motivated to combine Solomon, Okuno, and Takenaka, before the effective filing date of the invention because it provides the benefit where “an information input person can give various instructions to an information processing device or input various information without touching input devices such as a keyboard and a mouse. It will be possible, Operation for using the information processing apparatus can be simplified [Takenaka pg 3, 4th para].”

Claim 9: Solomon, Okuno, and Takenaka teach all the limitations of claim 3, above.  Solomon teaches “wherein the at least one processor obtains the input position such that a movement amount of the input position from the reference position is smaller than a movement amount of the current position of the object from the reference position when the user moves the object (i.e. small movements of the hand and the pointing device translate into large movement on the display [Solomon 0038] note: the distance a cursor moves relative to the distance a hand is moved also depends on the relative position/distance of the user’s hand to the cursor.  For example, if the user moves his hand an inch and the user is near the cursor, the cursor moves an inch; if the user moves his hand an inch and the user is far from the cursor, the cursor moves a foot) after the object transitions to the indicating state (i.e. a "cursor"… free-form figure such as a line or text being "written" by way of pointing device 10 (e.g., in a "white board" application of the interactive display system)… the movement of the point-to location of pointing device 10 will control movement of the cursor position at display 20 at a sensitivity that varies with the distance of pointing device 10 from display 20, so as to provide a natural sense of cursor movement to the user [Solomon 0044] note: the cursor position is calculated in response to the hand pointing movement, then the movement is reduced.  The movement of the cursor is after the user points at the screen, the indicating state).”  

Claim 14:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon and Okuno are silent regarding “wherein
the at least one processor obtains the input position based on a velocity of the object when the user moves the object.”
Takenaka teaches “wherein the at least one processor obtains the input position based on a velocity of the object when the user moves the object (i.e. whether or not an operation of moving the designated position can be performed by comparing the amount of movement of the designated position or the amount of movement per unit time (moving speed) with a threshold value [Takenaka pg 6, 2nd para]).”  
One would have been motivated to combine Solomon, Okuno, and Takenaka, before the effective filing date of the invention because it provides the benefit where “an information input person can give various instructions to an information processing device or input various information without touching input devices such as a keyboard and a mouse. It will be possible, Operation for using the information processing apparatus can be simplified [Takenaka pg 3, 4th para].”

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Burachas, Patent Number US 8933882 B2 (hereinafter “Burachas”).
Claim 7:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon and Okuno are silent regarding “wherein the at least one processor obtains the input position based on an angle of a motion of the object when the user moves the object.”
Burachas teaches “wherein the at least one processor obtains the input position based on an angle (i.e. the angles αT... and αC [Burachas Col 4, lines 58-67, Fig. 3] note: from the equations listed in this paragraph, we can see that αT and αC which relies on knowing the value of Za which relies on knowing the value of Ie, the eye projection of a user) of a motion of the object (i.e. finger position [Burachas Col 4, lines 64-65]) to the user (i.e. eye projection Ie [Burachas Col 4, line 60]) when the user moves the object (i.e. a user is pointing at the on-screen target T relative to the user's eye… when it points at the on-screen calibrating point C [Burachas Col 3, lines 64-67] note: the user points to point T, then moves to point C).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon and Okuno to include the feature of having the ability to calculate angles as disclosed by Burachas.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “methods are needed that provide more intuitive user postures and movements for interacting with a computer based on the user’s perspective [Burachas Col 1, lines 34-37].”

Claim 19:  Solomon and Okuno teach all the limitations of claim 1, above.  
Solomon and Okuno are silent regarding “the at least one processor obtains information as the angle, the information relating an angle of a direction indicated by the object to the screen.”
Burachas teaches “the at least one processor obtains information as the angle (i.e. the point Ie is the location of the eye projection onto the image plane [Burachas Col 4, lines 2-3, Fig. 3]), the information relating an angle of a direction indicated by the object to the screen (i.e. the angles αT... and αC [Burachas Col 4, lines 58-67, Fig. 2-3] note: from the equations listed in this paragraph, we can see that αT and αC which relies on knowing the value of Za which relies on knowing the value of Ie, the eye projection of a user.  Angle αT is the angle of the finger to the Target).”  
One would have been motivated to combine Solomon, Okuno, and Burachas, before the effective filing date of the invention because it provides the benefit where “methods are needed that provide more intuitive user postures and movements for interacting with a computer based on the user’s perspective [Burachas Col 1, lines 34-37].”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Japanese Patent Application Publication Number JP2015176451A, filed by Kyocera, as listed on Form-892 dated 2020-04-16 (hereinafter “Kyocera”).
Claim 8:  Solomon and Okuno teach all the limitations of claim 1, above.  Solomon and Okuno are silent regarding “determines whether the user has moved, 
if it is determined that the user has moved, reobtains the angle, and 
reobtains the input position based on the reobtained angle.”
Kyocera teaches “determines whether the user has moved (i.e. the user may give a presentation while walking [Kyocera pg. 7, para 6]), 
if it is determined that the user has moved, reobtains the angle (i.e. sequentially measuring the distance between the moving user and the display unit [Kyocera pg. 7, para 6]), and 
reobtains the input position based on the reobtained angle (i.e. a position close to the display unit 31 (presenter position A) or the audience A position far from the near display unit 31 (presenter position C), an intermediate position between the display unit 31 and the audience (presenter position B), and the like are conceivable [Kyocera pg. 7, 3rd para]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon and Okuno to include the feature of having the ability to recognize when a speaker has moved as disclosed by Kyocera.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “reduce the fluctuation of the cursor position due to the shaking [Kyocera pg. 4, para 6].”

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Takenaka, in view of Niinuma et al., Patent Application Publication number US 20160140762 A1, (hereinafter “Niinuma”).
Claim 10:  Solomon, Okuno, and Takenaka teach all the limitations of claim 3, above.  
Okuno teaches “reobtains the current position of the object as a new input position and a new reference position (i.e. automatically controlling a pointing direction of a remote controller to almost match a pointer position on a screen… a center of a manipulating angle range of the remote controller is directed toward a screen center… when the position of the remote controller is changed [Okuno 0022]).”
Solomon, Okuno, and Takenaka are silent regarding “wherein the at least one processor: terminates processing for obtaining the input position when the object transitions to the indicating state and then transitions to the non-indicating state again, and… 
when the object transitions to the non-indicating state again and then transitions to the indicating state again.”
Niinuma teaches “wherein the at least one processor: terminates processing for obtaining the input position when the object transitions to the indicating state and then transitions to the non-indicating state again (i.e. to identify whether the motion of the operation part of the user is directed at the additional information image [displayed menu; corresponding to indicating state] or the recognition target object [real world object not on screen; corresponding to non-indicating state], it becomes possible to seamlessly switch between work in which the recognition target object that exists in the real world is an operation target and work in which the additional information image is an operation target [Niinuma 0020] note: when working with an object in the real world, Niinuma stops accepting input on the displayed menu object.  Seamlessly denotes continuously, thus switching back and forth from an indicating state to a non-indicating state), and… 
when the object transitions to the non-indicating state again and then transitions to the indicating state again (i.e. to identify whether the motion of the operation part of the user is directed at the additional information image [corresponding to indicating state] or the recognition target object [corresponding to non-indicating state], it becomes possible to seamlessly switch between work in which the recognition target object that exists in the real world is an operation target and work in which the additional information image is an operation target [Niinuma 0020] note: seamlessly denotes continuously, thus switching back and forth from an indicating state to a non-indicating state).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Okuno, and Takenaka to include the feature of having the ability to seamlessly switch between detecting and not detecting a finger as disclosed by Niinuma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an image processing device that adequately displays the additional information image without reducing the work efficiency [Niinuma 0053].”

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Takenaka, in view of Niinuma, in view of Stafford et al., Patent Application Publication number US 20150258431 A1 (hereinafter “Stafford”).
Claim 11:  Solomon, Okuno, and Takenaka teach all the limitations of claim 3, above.  Takenaka teaches an indicating state and a non-indicating state, above.  Solomon, Okuno, and Takenaka are silent regarding “when the object transitions to the indicating state from the non-indicating state.”
Niinuma teaches “when the object transitions to the indicating state from the non-indicating state (i.e. to identify whether the motion of the operation part of the user is directed at the additional information image [corresponding to indicating state] or the recognition target object [corresponding to non-indicating state], it becomes possible to seamlessly switch between work in which the recognition target object that exists in the real world is an operation target and work in which the additional information image is an operation target [Niinuma 0020] note: seamlessly denotes continuously, thus switching back and forth from an indicating state to a non-indicating state).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Okuno, and Takenaka to include the feature of having the ability to seamlessly switch between detecting and not detecting a finger as disclosed by Niinuma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an image processing device that adequately displays the additional information image without reducing the work efficiency [Niinuma 0053].”
Solomon, Okuno, Takenaka, and Niinuma are silent regarding “wherein
the at least one processor reobtains the current position of the object as the input position and the reference position… and a position of the object is maintained in the indicating state for a predetermined period of time or more.”
Stafford teaches “wherein the at least one processor reobtains the current position of the object as the input position and the reference position (i.e. processor 1710 determines that the position and/or orientation of both hands changes with respect to a reference point, e.g., an origin (0, 0, 0) [Stafford 0222] note: (0,0,0) is an origin, without any offset.  Thus, it is the absolute position)… 
and a position of the object is maintained in the indicating state for a predetermined period of time or more (i.e. Upon determining that the position and/or orientation of both hands determined from image data captured by the cameras of the wearable devices does not change during the pre-determined time period [Stafford 0222]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Okuno, Takenaka, and Niinuma to include the feature of having the ability to recalibrate the pointer after a period of time as disclosed by Stafford.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “increase immersion or closely replicate reality if a position and/or orientation of a body part, e.g., a hand, a foot, a finger, a thumb, a combination of the hand and the finger, a combination of the hand and the thumb, etc., of the user is determined [Stafford 0008].”

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Takenaka, in view of Taguchi et al., Patent Application Publication number US 20160048223 A1, (hereinafter “Taguchi”).
Claim 13:  Solomon, Okuno, Takenaka teach all the limitations of claim 3, above.  Solomon teaches “when the object transitions to the indicating state (i.e. a "cursor"… free-form figure such as a line or text being "written" by way of pointing device 10 (e.g., in a "white board" application of the interactive display system)… the movement of the point-to location of pointing device 10 will control movement of the cursor position at display 20 at a sensitivity that varies with the distance of pointing device 10 from display 20, so as to provide a natural sense of cursor movement to the user [Solomon 0044] note: the cursor position is calculated in response to the hand pointing movement, then the movement is reduced.  The movement of the cursor is after the user points at the screen, the indicating state).”
Okuno teaches “reobtains the current position of the object as a new input position and a new reference position (i.e. automatically controlling a pointing direction of a remote controller to almost match a pointer position on a screen… a center of a manipulating angle range of the remote controller is directed toward a screen center… when the position of the remote controller is changed [Okuno 0022]).”
Solomon, Okuno, and Takenaka are silent regarding “a predetermined condition is satisfied,
determines whether the user gazes at the input position, does not execute the processing for setting the current position of the object to an input position and a reference position if it is determined that the user gazes at the input position, even though the predetermined condition is satisfied, and
executes the processing for setting the current position of the object to an input position and a reference position if it is determined that the user does not gaze at the input position and the predetermined condition is satisfied.”
Taguchi teaches “a predetermined condition is satisfied (i.e. start button selected [Taguchi Fig. 3, step S103]),
determines whether the user gazes (i.e. detect eye-gaze position [Taguchi Fig. 3, S101, S106])  at the input position (i.e. the area 20 [Taguchi 0035]),
does not execute the processing (i.e. display control unit 173 does not move the cursor 10a [Taguchi 0035]) for setting the current position of the object to an input position and a reference position (i.e. set cursor position [Taguchi Fig. 3, step S108]) if it is determined that the user gazes at the input position (i.e. when the eye-gaze position is 1B, the eye-gaze position is included in the area 20… the display control unit 173 does not move the cursor 10a according to the eye-gaze position [Taguchi 0035]), even though the predetermined condition is satisfied (i.e. start button selected [Taguchi Fig. 3, step S103]), and
executes the processing (i.e. the display control unit 173 moves the position of the cursor 10a to the eye-gaze position 1C [Taguchi 0036]) for setting the current position of the object to an input position and a reference position if it is determined that the user does not gaze at the input position (i.e. the eye-gaze position is not included in the area 20 [Taguchi 0036]) and the predetermined condition is satisfied (i.e. start button selected [Taguchi Fig. 3, step S103]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Okuno, and Takenaka to include the feature of having the ability to conditionally control the cursor with respect to eye gaze as disclosed by Taguchi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “it is an object to provide an input device and an input program capable of preventing specification of a position not intended by the user [Taguchi 0008].”

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Takenaka, in view of Stafford, in view of Taguchi.
Claim 15:  Solomon, Okuno, and Takenaka teach all the limitations of claim 3, above.  Solomon, Okuno, and Takenaka are silent regarding “wherein the at least one processor:
obtains the current position of the object as the input position and the reference position when the object transitions to the indicating state and the predetermined condition,
obtains the input position based on the reference position when the user moves the object while the object is maintained in the predetermined condition”
Stafford teaches “wherein the at least one processor:
obtains the current position of the object as the input position and the reference position (i.e. processor 1710 determines that the position and/or orientation of both hands changes with respect to a reference point, e.g., an origin (0, 0, 0) [Stafford 0222] note: (0,0,0) is an origin, without any offset.  Thus, it is the absolute position) when the object transitions to the indicating state (i.e. periodically turning off and on of the camera C1 [Stafford 0141]… turn off a camera of the wearable device when the wearable device is at a pre-determined position and/or pre-determined orientation [Stafford 0145]) and the predetermined condition (i.e. Upon determining that the position and/or orientation of both hands determined from image data captured by the cameras of the wearable devices does not change during the pre-determined time period [Stafford 0222]),
obtains the input position (i.e. receives image data from cameras of wearable devices worn on left and right arms of the user [Stafford 0222]) based on the reference position when the user moves the object (i.e. processor 1710 determines that the position and/or orientation of both hands changes with respect to a reference point, e.g., an origin (0, 0, 0) [Stafford 0222]) while the object is maintained in the predetermined condition (i.e. hands of the user 302 determined from image data captured by the reference camera changes during the pre-determined time period [Stafford 0222] note: note: instant application page 41, lines 9-23 states predetermined condition can be a user operation or a predetermined time).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Okuno, and Takenaka to include the feature of having the ability to obtain hand position input when a predetermined condition is satisfied as disclosed by Stafford.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “increase immersion or closely replicate reality if a position and/or orientation of a body part, e.g., a hand, a foot, a finger, a thumb, a combination of the hand and the finger, a combination of the hand and the thumb, etc., of the user is determined [Stafford 0008].”
Solomon, Okuno, Takenaka, and Stafford are silent regarding “terminates the processing for obtaining the input position when the predetermined condition of the object is released.”
Taguchi teaches “terminates the processing for obtaining the input position (i.e. end method [Taguchi Fig. 3, after step S109]) when the predetermined condition of the object is released (i.e. end button selected [Taguchi Fig. 3, step S109] note: instant application page 41, lines 9-23 states predetermined condition can be a user operation or a predetermined time).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Okuno, Takenaka, and Stafford to include the feature of having the ability to stop receiving input when the predetermined condition is inactive as disclosed by Taguchi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “it is an object to provide an input device and an input program capable of preventing specification of a position not intended by the user [Taguchi 0008].”

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, in view of Okuno, in view of Kyocera, in view of Takenaka.
Claim 16:  Solomon and Okuno teach all the limitations of claim 1, above.  
Solomon and Okuno are silent regarding “wherein the object is a hand of the user,”
Kyocera teaches “wherein the object is a hand of the user (i.e. if the user moves the hand pointing to the screen to the right, the cursor on the screen also moves to the right [Kyocera pg. 6, 3rd para] note: the cursor position shows where the hand is pointing towards on the screen),”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon and Okuno to include the feature of having the ability to use a hand as a pointer as disclosed by Kyocera.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “reduce the fluctuation of the cursor position due to the shaking [Kyocera pg. 4, para 6].”
Solomon, Okuno, and Kyocera are silent regarding “the user-indicated position is a position on the screen and determined based on a direction from a position of a reference portion of the user to a position of the hand, and the relative position is a position of the reference portion with respect to the user-indicated position.”
Takenaka teaches “the user-indicated position is a position on the screen and determined based on a direction from a position of a reference portion of the user to a position of the hand (i.e. step 160… based on dimensional coordinates, as the direction in which the information inputting person 10 is pointing, determine the direction of extension of the imaginary line (see phantom line 54 in FIG. 12) [Takenaka pg. 15, 2nd para]), and 
the relative position (head of user) is a position of the reference portion (P0 [Takenaka Fig. 12]) with respect to the user-indicated position (cursor, point S [Takenaka Fig. 12]) (i.e. three-dimensional coordinates (x0, y0, z0) of the reference point P0 of the information inputting person 10 are determined [Takenaka pg. 12, 4th para, fig. 12] note: P0 corresponds to the back of the user’s head).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Okuno, and Kyocera to include the feature of having the ability to display the cursor as disclosed by Takenaka.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “an information input person can give various instructions to an information processing device or input various information without touching input devices such as a keyboard and a mouse. It will be possible, Operation for using the information processing apparatus can be simplified [Takenaka pg 3, 4th para].”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171